EPITOMIZED OPINION
When property is appropriated for public use it is essential that the owner have notice thereof in order to render an assessment therefore valid, and there must be strict compliance with statutory provisions before the court may obtain jurisdiction. So held in an action for an injunction to restrain the collection of a special assessment for the construction of a storm and sanitary sewer along a road in a village, wherein it appeared that the assessment was by front footage on acreage property, that such property would not be benefited since the sewer was higher than the property, and that, in any event, there would be no immediate benefit, but rather a benefit in future.
Opinion by
SULLIVAN, J.
VICKERY, PJ, and LEVINE, J, concur.